           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

ANTONE LAMANDINGO KNOX,                          )
                                                 )
                      Petitioner,                )
                                                 )
v.                                               )         No. CIV 19-052-RAW-KEW
                                                 )
MIKE CARPENTER, Warden,                          )
                                                 )
                      Respondent.                )

                                    OPINION AND ORDER

       On February 12, 2019, Petitioner=s petition for a writ of habeas corpus pursuant to

28 U.S. C. ' 2241 was transferred to this Court from the Western District of Oklahoma

(Dkt. 10). On the same date Petitioner=s motion for leave to proceed in forma pauperis in

this case was denied, and he was directed to pay the $5.00 filing fee for this action by

March 5, 2019 (Dkt. 12). The fee has not been received by the Court.

       On March 11, 2019, Petitioner filed a motion for recusal and disqualification of

District Judge Ronald A. White and Magistrate Judge Kimberly E. West (Dkt. 13).

Petitioner alleges in the motion that the judges Acontinue Extra-Judicial bias, bias,

Prejudice, & Discriminatory Conducts Etc. against as a slave & African & in my cases past

& present & future cases Etc.@ He references Judge White=s order denying in forma

pauperis status in this case and in Case No. CIV 19-050-RAW-KEW, stating the orders

allowed for dismissal of the cases if the filing fees were not paid within the specified time.

To allow Petitioner additional time to pay the filing fee, the Court will enter a separate

Order directing prison officials at Petitioner=s facility to forward the fee.
       A review of Petitioner=s motion for recusal and disqualification of Judge White and

Judge West reveals he has not pointed to any act or speech by either judge indicating bias,

prejudice, or the appearance of impropriety. See Mitchell v. Maynard, 80 F.3d 1433, 1450

(10th Cir. 1996) (noting even appearance of impropriety must be avoided). Instead,

Petitioner is complaining that the Court has not imposed sanctions against prison officials

for failing to comply with orders concerning payment of his filing fees. Even if Petitioner

could point to adverse rulings by the judges to show bias, Aadverse rulings against a litigant

cannot in themselves form the appropriate grounds for disqualification.@ Green v. Dorrell,

969 F.2d 915, 919 (10th Cir. 1992), cert. denied, 507 U.S. 940 (1993). Therefore, the

motion for recusal and disqualification is denied.

       ACCORDINGLY,

       1.      Petitioner=s motion for recusal and disqualification of District Judge Ronald

A. White and Magistrate Judge Kimberly E. West (Dkt. 13) is DENIED.

       2.      Petitioner is granted an additional twenty (20) days to submit the $5.00 filing

fee for this action.

       3.      Failure to pay the filing fee as directed or to show cause for failure to pay the

fee will result in dismissal of this action without prejudice and without further notice.

       IT IS SO ORDERED this 14th day of March 2019.




                                               2
